               Case 2:20-cr-00033-TLN Document 19 Filed 04/30/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00033-TLN
12                                 Plaintiff,            STIPULATION CONTINUING STATUS
                                                         CONFERENCE; STIPULATION REGARDING
13                          v.                           EXCLUDABLE TIME PERIODS UNDER SPEEDY
                                                         TRIAL ACT; FINDINGS AND ORDER
14   ANDRE PARKER,
                                                         DATE: May 7, 2020
15                                Defendant.             TIME: 9:30 a.m.
                                                         COURT: Hon. Troy L. Nunley
16

17
            This case is set for a status conference on May 7, 2020. On April 17, 2020, this Court issued
18
     General Order 617, which suspends all jury trials in the Eastern District of California scheduled to
19
     commence before June 15, 2020, and allows district judges to continue all criminal matters to a date
20
     after June 1. This and previous General Orders were entered to address public health concerns related to
21
     COVID-19.
22
            Although the General Orders address the district-wide health concern, the Supreme Court has
23
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
24
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
25
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
26
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
28
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
       STIPULATION REGARDING EXCLUDABLE TIME            1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00033-TLN Document 19 Filed 04/30/20 Page 2 of 5


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.

10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767–68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19 In light of the societal context created by the foregoing, this Court should consider the following case-

20 specific facts in finding excludable delay appropriate in this particular case under the ends-of-justice

21 exception, § 3161(h)(7) (Local Code T4).1 If continued, this Court should designate a new date for the

22 status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                  Case 2:20-cr-00033-TLN Document 19 Filed 04/30/20 Page 3 of 5


 1           1.      By previous order, this matter was set for a status conference on May 7, 2020. See Dkt.

 2 No. 10.

 3           2.      By this stipulation, defendant now moves to continue the status conference until July 16,

 4 2020, at 9:30 a.m. Moreover, defendant separately moves to exclude time between May 7, 2020, and

 5 July 16, 2020, under 18 U.S.C. § 3161(h)(7) and Local Code T4.

 6           3.      Regarding this Local Code T4 motion, the parties agree and stipulate, and request that the

 7 Court find the following:

 8                   a)     The government has represented that the discovery associated with this case

 9           includes police reports, documents related to the defendant’s criminal history, and other paper

10           discovery. The discovery in this case also includes several video and audio files related to the

11           defendant’s arrest, including body camera footage from each of the responding police officers.

12           All of this discovery has been produced to defendant’s counsel.

13                   b)     Defense counsel desires additional time to review the discovery, conduct

14           additional research into this case, discuss the case with his client, and otherwise prepare the

15           defendant’s defense in this matter. Specifically, defense counsel has proffered that he has

16           engaged an investigator to conduct a “deep dive” into the defendant’s background, including

17           seeking and obtaining medical reports, reports related to defendant’s mental health, and other

18           documents and information necessary to defendant’s case. This “deep dive” investigation will

19           take substantial time, and defense counsel requests additional time to complete that investigation.

20                   c)     Counsel for defendant believes that failure to grant the above-requested

21           continuance would deny him the reasonable time necessary for effective preparation, taking into

22           account the exercise of due diligence.

23                   d)     The government does not object to the continuance.

24                   e)     Finally, in addition to the general public-health concerns cited by, among other

25           documents, General Order Nos. 611, 612, and 617, and presented by the evolving COVID-19

26           pandemic, an ends-of-justice delay is particularly apt in this case because counsel and their

27           support staff have been encouraged to telework and minimize personal contact with non-family

28           members to the greatest extent possible, and—consistent with that public-health guidance—it has

      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00033-TLN Document 19 Filed 04/30/20 Page 4 of 5


 1          been difficult for defense counsel and/or his investigator to adequately investigate the factual

 2          circumstances underlying defendant’s case.

 3                  f)     Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of May 7, 2020 to July 16, 2020,

 8          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 9          because it results from a continuance granted by the Court at defendant’s request on the basis of

10          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

11          of the public and the defendant in a speedy trial.

12          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16
      Dated: April 29, 2020                                   MCGREGOR W. SCOTT
17                                                            United States Attorney
18
                                                              /s/ AARON D. PENNEKAMP
19                                                            AARON D. PENNEKAMP
                                                              Assistant United States Attorney
20

21
      Dated: April 29, 2020                                   /s/ TIMOTHY ZINDEL
22                                                            TIMOTHY ZINDEL
23                                                            Counsel for Defendant
                                                              ANDRE PARKER
24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00033-TLN Document 19 Filed 04/30/20 Page 5 of 5


 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 30th day of April, 2020.

 3

 4

 5

 6                                                        Troy L. Nunley
                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
